United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2107
                      ___________________________

                                 Andrew Ciesla

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                            C. B. Christian, Trooper

                     lllllllllllllllllllll Defendant - Appellee

   D. McDaniel, Officer; Pemiscot County, Missouri; City of Hayti, Missouri

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                ____________

                          Submitted: March 28, 2017
                             Filed: June 8, 2017
                               [Unpublished]
                               ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Andrew Ciesla appeals following the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. The district court entered its separate
judgment on March 30, 2016, and Ciesla filed his notice of appeal on Saturday, April
30, 2016--more than 30 days later. See Fed. R. App. P. 4(a)(1)(A) (in civil case,
notice of appeal must be filed within 30 days after entry of judgment or order
appealed from). This court therefore lacks appellate jurisdiction over this untimely
appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006)
(requirement of timely notice of appeal is mandatory and jurisdictional; federal court
will raise jurisdictional issues sua sponte).

      Accordingly, we dismiss the appeal.
                     ______________________________




      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).


                                         -2-